USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 1 of 14


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                       v.                             CAUSE NO.: 2:18-CR-21-2-TLS-APR

 VICTOR YOUNG




                                    OPINION AND ORDER

       This matter is before the Court on Defendant Young’s Motion for Release on Home

Detention [ECF No. 454]. In his Motion, Defendant Young requests that this court, pursuant to

the Bail Reform Act, grant him temporary release from confinement due to the COVID-19

Pandemic in the form of release on an unsecured bond with home detention pending his

sentencing. For the reasons set forth below, the Defendant’s Motion for Release on Home

Detention is DENIED.

                                        BACKGROUND

       On February 21, 2018, a Sealed Indictment [ECF No. 1] was filed charging nine

defendants, including Defendant Young, with crimes related to a drug trafficking operation. On

February 22, 2018, an Arrest Warrant [ECF No. 5] was issued as to Defendant Young. On the

following day, Defendant Young was arrested. The Defendant has been in custody since his

arrest, Final PSR 1, ECF No. 417, and is currently in confinement at the Jerome Combs

Detention Center in Kankakee, Illinois, Mot. Release on Home Detention 1, ECF No. 454.

       The Superseding Indictment [ECF No. 257] was filed on May 16, 2019, which contained

two charges against Defendant Young. Specifically, Count I charged Defendant Young with

knowingly and intentionally conspiring to distribute and possess with intent to distribute a
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 2 of 14


controlled substance, including 280 grams or more of a mixture and substance containing a

detectable amount of cocaine base and 100 grams or more of a mixture and substance containing

a detectable amount of heroin, and Count VI charged Defendant Young with knowingly and

intentionally distributing 28 grams or more of a mixture and substance containing a detectable

amount of cocaine base and a quantity of a mixture and substance containing a detectable

amount of heroin. On September 20, 2019, the Defendant pled guilty [ECF No. 361] to Count I

of the Superseding Indictment pursuant to a Plea Agreement [ECF No. 357]. In its October 8,

2019 Order [ECF No. 387], the Court adjudged the Defendant guilty of Count I of the

Superseding Indictment.

       Originally, Defendant Young’s Sentencing Hearing was set before the Court for February

26, 2020 [ECF No. 388]. His Sentencing Hearing was later rescheduled for June 9, 2020 [ECF

No. 427]. Since the Defendant’s Sentencing Hearing was rescheduled, much has changed in the

United States due to the COVID-19 Pandemic. The Court will refrain from offering a

comprehensive summary of the COVID-19 pandemic as other courts have already done so, see,

e.g., United States v. Oritz, No. 1:18-CR-134, 2020 WL 1904478, at *2 (M.D. Pa. Apr. 17,

2020); however, the Court thinks it is useful to include that, as of April 29, 2020, there are

1,005,147 reported cases of COVID-19 and 57,505 reported COVID-19 deaths in the United

States, see Cases of Coronavirus Disease (COVID-19) in the United States, Centers for Disease

Control and Prevention, Cases in the U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/cases-in-us.html (last visited Apr. 29, 2020). On April 20, 2020, Defendant Young filed

the instant Motion [ECF No. 454] requesting temporary release from custody pursuant to 18

U.S.C. § 3142(i). On April 23, 2020, the Government filed its Response [ECF No. 458]. The

Court, having reviewed both filings, is now prepared to rule on the Defendant’s Motion.



                                                  2
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 3 of 14


                                           STANDARD

       The Defendant’s Motion requests temporary release pursuant to 18 U.S.C. § 3142(i).

Section 3142(i) states that a “judicial officer may . . . permit the temporary release of the person,

in the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for . . .[a] compelling reason.” 18 U.S.C.

§ 3142(i). The Defendant argues that the emergence of the COVID-19 pandemic is a compelling

reason for his release because he suffers from a condition that places him at a higher risk to

experience complications from COVID-19 if he were to contract the virus. The Government

argues that the Defendant’s reliance on 18 U.S.C. § 3142(i) is misplaced because the Defendant

is being detained pursuant to 18 U.S.C. § 3143(a) pending the imposition of his sentence and

§ 3142(i) applies only to pretrial detention orders.

       The Government is correct that 18 U.S.C. § 3143, not § 3142, applies to the release or

detention of a defendant pending sentence or appeal. See 18 U.S.C. § 3143; United States v.

Hartsell, 3:19-CR-14, 3:20-CR-9, 2020 WL 1482175, at *1–2, — F.3d —, — (N.D. Ind. Mar.

25, 2020) (suggesting that 18 U.S.C. § 3143, not 18 U.S.C. § 3142, applies to presentence

detention); see also United States v. Johnson, 2:17-CR-20489, 2020 WL 1821099, at *2 (E.D.

Mich. Apr. 10, 2020). Applicable in this case, Section 3143(a)(2) provides:

       The judicial officer shall order that a person who has been found guilty of
       an offense in a case described in subparagraph (A), (B), or (C) of
       subsection (f)(1) of section 3142 and is awaiting imposition or execution
       of sentence be detained unless–

               (A)(i) the judicial officer finds there is a substantial likelihood that
               a motion for acquittal or new trial will be granted; or

               (ii) an attorney for the Government has recommended that no
               sentence of imprisonment be imposed on the person; and




                                                  3
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 4 of 14


                  (B) the judicial officer finds by clear and convincing evidence that
                  the person is not likely to flee or pose a danger to any other person
                  or the community.

18 U.S.C. § 3143(a)(2). In the instant case, the Defendant pled guilty to a violation of 21 U.S.C.

§ 846, which statutorily prescribes a punishment of ten years to life imprisonment pursuant to the

Controlled Substances Act. Accordingly, he is being detained pursuant to 18 U.S.C.

§ 3143(a)(2), as he has been found guilty of an offense described in 18 U.S.C. § 3142(f)(1)(C)

(addressing “an offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act (21 U.S.C. § 801 et seq.)”).

         Detention pursuant to 18 U.S.C. § 3143(a)(2) is mandatory. However, “[a] person subject

to detention pursuant to section 3143(a)(2),” such as the Defendant, “and who meets the

conditions of release set forth in section 3143(a)(1) . . . , may be ordered released, under

appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c).1 The

“conditions of release set forth in section 3143(a)(1)” are a finding by the judicial officer “by

clear and convincing evidence that the person is not likely to flee or pose a danger to the safety

of any other person or the community if released under section 3142(b) or (c).” 18 U.S.C.

§ 3143(a)(1). As such, for Defendant Young to be released from detention, he must first show,

by clear and convincing evidence, that he is unlikely to flee or pose a danger to the safety of any

other person or the community if released. If he meets that burden, he must also show that there

are exceptional reasons why his detention is not appropriate.



1
 Although 18 U.S.C. § 3145(c) is titled “Appeal from a release or detention order,” it is generally accepted that
§ 3145(c) was “included as an avenue of relief from the mandatory detention provisions,” such as § 3143(a)(2).
United States v. Herrera-Soto, 961 F.2d 645, 647 (7th Cir. 1992) (citing United States v. Carr, 947 F.2d 1239, 1240
(5th Cir. 1991); see also Carr, 947 F.2d at 1240 (“Thus we conclude that the ‘exceptional reasons’ language of
§ 3145 may be applied by the judicial officer initially ordering such mandatory detention, despite its inclusion in a
section generally covering appeals.”).

                                                          4
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 5 of 14


       The Seventh Circuit has instructed—or has at least implied—that “‘exceptional reasons’

must present a ‘unique combination of circumstances giving rise to situations that are out of the

ordinary.’” Herrera-Soto, 961 F.2d at 647 (quoting United States v. DiSomma, 951 F.2d 494,

497 (2nd Cir. 1991)). In light of the COVID-19 pandemic, this Court, along with district courts

across the county, have been determining whether the outbreak of the virus constitutes a

compelling or exceptional reason that warrants the release of a defendant. See, e.g., United States

v. Jones, S1 19 Cr. 125, 2020 WL 1934997, at *2–6 (S.D.N.Y. Apr. 22, 2020); United States v.

Santiago, No. 4:19-CR-405, 2020 WL 1820575, at *2 (N.D. Ohio Apr. 10, 2020). The District

Court for the District of Kansas in United States v. Clark established a non-exhaustive and non-

dispositive list of factors to assist courts with determining whether the COVID-19 pandemic, as

it pertains to a particular defendant, constitutes a compelling reason for that defendant’s release.

No. 19-40068, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). The factors are: (1) the

original grounds for the defendant’s pre-trial detention, (2) the specificity of the defendant’s

stated COVID-19 concerns, (3) the extent to which the proposed release plan is tailored to

mitigate or exacerbate other COVID-19 risks to the defendant, and (4) the likelihood that the

defendant’s proposed release would increase COVID-19 risks to others. Id. In the past weeks

these factors have seen widespread use across the country. See, e.g., United States v. Capozzi,

No. 3:16-CR-347, 2020 WL 1849777, at *4 (M.D. Pa. Apr. 13, 2020) (quoting Clark, 2020 WL

1446895, at *3); Santiago, 2020 WL 1820575, at *3 (same).

       The Court notes that, in Clark, the district court was determining whether a defendant

should be released from pretrial detention under 18 U.S.C. § 3142(i), which requires the

defendant to demonstrate a “compelling reason” for his or her release. It is the Court’s opinion

that the Clark factors, specifically factors two through four, are still useful for determining



                                                  5
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 6 of 14


whether there are exceptional reasons why a defendant’s detention would not be appropriate. See

Johnson, 2020 WL 1821099, at * 3.2 The difference between a “compelling” and an

“exceptional” reason seems, at best, academic, and the Government, in its Response Brief, has

not attempted to convince the Court otherwise. As such, the Court will use Clark factors two,

three, and four as a general roadmap to determine whether an exceptional circumstance exists.

The Court also believes it is imperative to consider the “actual conditions in the facility where

the defendant is being held, and in particular the measures being taken there to address the

potential outbreak of COVID-19.” Id. at *3. As such, the Court will also take the conditions of

the Jerome Combs detention facility into account.

                                                     ANALYSIS

         As previously stated, the Defendant, to be released pursuant to 18 U.S.C. § 3145(c), must

first show, by clear and convincing evidence, that the he is unlikely to flee or pose a danger to

the safety of any other person or the community. If he meets this burden, the Defendant must

then show that there are exceptional reasons why his detention is not appropriate. The Court

concludes that the Defendant has failed to demonstrate either.

A.       Risk of Flight and Risk of Harm to Others

         Having reviewed the Defendant’s Motion and all other relevant filings, the Court

concludes that the Defendant has not shown by clear and convincing evidence that he is unlikely

to flee or pose a danger to the safety of any person or the community.

         During the March 1, 2018 Detention Hearing [ECF. No. 49], the Court, finding that the

Defendant was a danger to the community and no combinations of conditions exist to ensure


2
  The first Clark factor, the original grounds for the defendant’s pre-trial detention, is no longer present at this stage
in the proceedings as the Defendant is in presentence detention. Further, a similar consideration is already required
under the 18 U.S.C § 3145(c) analysis, as the Defendant must convince the court that he or she does not pose a flight
risk or a danger to the community.

                                                            6
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 7 of 14


safety to the community, ordered the Defendant to be held without bond pending trial or further

proceedings. The Defendant moved to revoke the detention order in his Petition for Review of

Detention Order [ECF No. 79], filed on March 15, 2018. In the Court’s June 14, 2018 Opinion

and Order [ECF No. 99], the Court denied his Petition. On September 20, 2019, the Defendant

pled guilty [ECF No. 361] to Count I of the Superseding Indictment [ECF No. 257]. He was

subsequently adjudged guilty by the Court on October 8, 2019 [ECF No. 387]. At that time, an

analysis determining whether the Defendant needed to remain detained after the entry of his

guilty plea was unnecessary, as his detention was mandatory. See 18 U.S.C. § 3143(a)(2).

       The Defendant argues that the Court should grant him release on an unsecured bond with

home detention because he “poses no risk of violating supervision and certainly no risk of flight,

particularly during a global pandemic during which even leaving the house will endanger his

life.” Mot. Release on Home Detention 7. The Defendant supports this assertion by citing to his

good behavior during his ongoing detention, noting that his criminal history category is I, and

reasoning that any remaining sentence will be relatively brief. Id. at 6.

       The Court, as previously stated, has already denied a similar request from the Defendant.

Specifically, when the Defendant requested that the pretrial detention order be revoked in favor

of home detention, the Court denied his request and concluded that “[t]here is clear and

convincing evidence that there are no conditions short of detention in a jail setting that will

reasonably assure the safety of the community.” June 14, 2018 Opinion & Order 5, ECF No. 99.

The Court, when it reached its conclusion and denied the Petition, was aware of the Defendant’s

criminal history and the length of possible sentences that could be imposed. As such, the

reiteration of these facts does nothing to disturb the Court’s previous conclusion. The only new

facts introduced by the Defendant are that his conduct during his detention has not warranted any



                                                  7
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 8 of 14


disciplinary measures and specific information is now known regarding the length of his

sentence. While the Defendant’s recent good behavior certainly weighs in his favor, the newly

introduced facts do not fully alleviate the Court’s previous concerns regarding the Defendant’s

criminal background and affiliations as well as the dangers he poses to society. As such, the

Court concludes that the Defendant has not provided clear and convincing evidence that he is

unlikely to flee or pose a danger to the safety of any person or the community.

B.     Exceptional Reason for Release

       The Court also concludes, as stated above, that, at this time, the Defendant has not shown

that there are exceptional reasons why his detention is not appropriate. To reach this conclusion,

the Court used the second, third, and fourth Clark factors as a general roadmap.

1.     The Defendant Expresses Only Generalized Concerns Related to the COIVD-19
       Pandemic

       The Court recognizes the unique situation the COVID-19 pandemic has created for this

country. While everyone faces some risk due to the pandemic, the Centers for Disease Control

and Prevention have indicated that some persons are at higher risk, specifically:

          People 65 years and older;

          People who live in a nursing home or long-term care facility;

          People with chronic lung disease or moderate to severe asthma;

          People who have serious heart conditions;

          People who are immunocompromised;

          People with severe obesity;

          People with diabetes;

          People with chronic kidney disease undergoing dialysis; and

          People with liver disease

                                                 8
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 9 of 14


People Who Are at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited Apr. 29, 2020). The Defendant argues that he is a vulnerable person under the CDC

guidelines because he suffers from diabetes, diabetic retinopathy, high blood pressure, and high

cholesterol. Mot. Release on Home Detention 1. According to the American Diabetes

Association, “[p]eople with diabetes do face a higher chance of experiencing serious

complications from COVID-19.” How COVID-19 Impacts People with Diabetes, American

Diabetes Association, https://www.diabetes.org/coronavirus-covid-19/how-coronavirus-impacts-

people-with-diabetes (last visited Apr. 29, 2020). Due to his diabetes, the Defendant is an “at-

risk person,” and the Court takes the potential risk to Defendant Young very seriously.

         An apparent consensus among the district courts is that “[t]he mere presence of the

[COVID-19] virus, even in the detention setting, does not automatically translate to the release of

a person accused.” United States v. Veras, 3:19-CR-010, 2020 WL 1675975, at *5 (M.D. Pa.

Apr. 6, 2020) (citing cases denying motions for release). Furthermore, most courts have been

unwilling to release defendants solely based on their status as an “at-risk individual.” See, e.g.,

United States v. Stevens, No. 19-350-02, 2020 WL 1888968, at *4 (E.D. Pa. Apr. 16, 2020)

(citing United States v. Morris, No. 17-107, 2020 WL 1471683, at *2 n.3, 4 (D. Minn. Mar. 26,

2020); United States v. Martin, No. 19-140-13, 2020 WL 1274857, at *4 (D. Md. Mar. 17,

2020))

         In his Motion, the Defendant details that COVID-19 has spread through Chinese and

Iranian prisons, as well as the Cook County Jail in Chicago, Illinois, and argues, at least

implicitly, that it is only a matter of time before a COVID-19 outbreak occurs at the Jerome

Combs detention facility where he is housed. The Defendant also argues that, due to the nature of



                                                  9
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 10 of 14


 the Jerome Combs detention facility, it is impossible to practice social distancing or self-isolation

 because it is an open dorm facility with inmates sleeping in bunk beds less than three feet apart.

 He contends that, for this reason, he is being placed at risk of infection on a daily basis.

         At this time, the Defendant’s concerns are speculative. The Defendant is unable to cite to

 a single COVID-19 case at the facility where he is detained. Furthermore, the Court is unable to

 predict when, if ever, there will be a COVID-19 outbreak, or even a single case, at the facility.

 The Court recognizes that the Defendant cannot practice social distancing or self-isolation as

 recommended by healthcare professionals; however, the Jerome Combs detention facility has

 imposed several precautionary measures to ensure a COVID-19 outbreak does not occur,

 including routinely taking inmate temperatures, halting all visitations as of March 13, 2020,

 requiring those who enter the facility to wear a facemask, and isolating all new detainees.

 Gov’t’s Resp. 7–8, ECF No. 458. The Court is sympathetic to the concerns of the Defendant;

 however, speculation about a future outbreak, especially when considered in tandem with the

 precautions taken by the Jerome Combs detention facility, is insufficient to constitute an

 exceptional reason that makes his detention not appropriate. See Stevens, 2020 WL 1888968, at

 *4 (“[S]everal courts in [the Third] Circuit have ‘recently held that speculation concerning

 present or future conditions involving COVID-19 at [a detention facility] does not suffice to

 establish exceptional reasons warranting release under 18 U.S.C. § 3145(c).’” (quoting United

 States v. Jones, No. CR 18-100, 2020 WL 1674145, at *4 (W.D. Pa. Apr. 6, 2020)); United

 States v. Whitfield, 1:19-CR-146, 2020 WL 1976233, at *2 (E.D. Mo. Apr. 9, 2020) (“Other than

 claiming that he is potentially more susceptible to illness or death if he contracts the COVID-19

 virus . . . [the defendant’s] argument that the jail’s design creates a serious risk of infection is too

 speculative and generalized to warrant release.”); see also United States v. Raia, 954 F.3d 594,



                                                   10
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 11 of 14


 597 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and the possibility that it

 may spread to a particular prison alone cannot independently justify compassionate release.”);

 United States v. Kerr, No. 3:19-CR-296, 2020 WL 1529180, at *3 (N.D. Tex. Mar. 31, 2020)

 (“Any detainee would be exposed to the same risk that Defendant presents, and, as other courts

 have also concluded, the court cannot release every detainee who may be at risk of contracting

 COVID-19, as it would then be required to release all detainees.” (citing United States v.

 Fitzgerald, No. 2:17-CR-00295, 2020 WL 1433932, at *2 (D. Nev. Mar. 24, 2020))).

        Aside from these speculative concerns, the Defendant also cites to Illinois Governor

 Pritzker’s Executive Order 2020-13 and United States Attorney General William Barr’s

 memorandum as justification for his release; however, neither supports the Defendant’s release.

 Governor Pritzker’s Executive Order 2020-13 suspends “[a]ll admissions to the Illinois

 Department of Corrections from all Illinois county jails,” aside from limited transfers. Exec.

 Order No. 2020-13 (Ill. Mar. 26, 2020). This executive order does not impact the Defendant, as

 he was not set to be admitted into the Illinois Department of Corrections, nor does it increase the

 likelihood that he will contract COVID-19. If anything, this Executive Order underscores the

 precautions taken by state and local governments to ensure the safety of detainees.

        Attorney General Barr’s memorandum instructs the Bureau of Prisons (BOP) to increase

 its use of home confinement. Office of Att’y Gen., Memorandum for Director of Bureau Prisons,

 Prioritization of Home Confinement As Appropriate in Response to COVID-19 Pandemic (Mar.

 26, 2020). The Defendant, however, is not in the BOP’s custody. Additionally, the conditions

 detailed in the memorandum suggest that the Defendant, even if he was in the BOP’s custody,

 would not be considered for home detention. Among other things, the memorandum requires that

 the inmate’s re-entry plan and crime of conviction be assessed. Id. According to the



                                                 11
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 12 of 14


 memorandum, inmates who demonstrate and verify a re-entry plan that “would present a lower

 risk of contracting COVID-19” should be favored. Id. Further, the memorandum specifies that

 “serious offenses should weigh more heavily against consideration for home detention,” and that

 “[s]ome offenses . . . will render an inmate ineligible for home detention.” Id. The Defendant has

 committed a serious offense and, as explained later, has not demonstrated a release plan. As

 such, the Barr memorandum does not support the temporary release of the Defendant.

        Finally, the Defendant argues that, because there is a possibility that he will not enter the

 BOP system, his due process rights are being violated by his continued detention during the

 COVID-19 pandemic. In support of this argument the Defendant cites to United States v. Scarpa,

 United States v. Mateo, and the concurring opinion in Davis v. Ayala.

        Ultimately, this argument is baseless. Even when taking into consideration the time the

 Defendant has already spent in detention, the Court, having reviewed the facts and details

 contained within the presentence investigative report, has no reason, at this time, to believe the

 Defendant will not enter the BOP’s custody.

        Additionally, the Defendant’s citation to the above-mentioned cases is misguided, as

 none are comparable to the instant case. In United States v. Scarpa, the United States District

 Court for the Eastern District of New York released the defendant, with conditions, to the

 Beekman Hospital in New York City because he was terminally ill and expected to die before he

 could proceed to trial. 815 F. Supp. 88, 92–93 (E.D.N.Y. 1993). In United States v. Mateo, the

 United States District Court for the Southern District of New York granted a downward

 departure to the defendant’s sentencing range because she was denied necessary healthcare

 during presentence detention. 299 F. Supp. 2d 201, 212–14 (S.D.N.Y. 2004). Finally, in the

 concurring opinion in Davis v. Ayala, Justice Kennedy called on the judiciary “to determine



                                                  12
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 13 of 14


 whether workable alternative systems for long-term [solitary] confinement exist, and, if so,

 whether a correctional system should be required to adopt them.” 135 S.Ct. 2187, 2210 (2015)

 (Kennedy, J., concurring).

         The Defendant’s case is unlike any of the above-referenced cases. The Defendant has

 been adjudged guilty of the alleged crime, the Defendant is not terminally ill, the Defendant has

 not been denied any necessary healthcare, and the Defendant has not been placed in long-term

 solitary confinement. Accordingly, the Defendant has failed to articulate how his due process

 rights are being violated by his presentence detention.

         For the reasons stated above, the Court concludes that the risks the Defendant faces in

 light of the COVID-19 pandemic are not specific to him and, thus, do not support the existence

 of an exceptional reason that makes his detention not appropriate.

 2.      The Defendant Has Not Provided a Proposed Release Plan

         In Clark, the district court explained that “[t]he Bail Reform Act allows for temporary

 release only if the court determines that such release is ‘necessary’ for a compelling reason,” and

 concluded that “[i]n the context of COVID-19, this means that the proposed temporary release

 plan should be tailored to mitigate the defendant’s overall COVID-19 risks, not exacerbate

 them.” Clark, 2020 WL 1446895, at *6. The Court finds that this Clark factor is appropriate to

 consider because the Defendant must show that there are exceptional reasons why his detention

 is not appropriate.3 Detention of the Defendant would remain appropriate if his release plan

 resulted in increasing his risk of contracting COVID-19.



 3
   As noted above, the Defendant cites the United States Attorney General’s March 26, 2020 Memorandum in
 support of his release. Although the memorandum is inapplicable to the Defendant’s detention, the Court notes that
 the memorandum encourages the BOP to prioritize the compassionate release of inmates who have a demonstrated
 and verifiable re-entry plan that will present a lower risk of contracting COVID-19. Office of Att’y Gen.,
 Memorandum for Director of Bureau Prisons, Prioritization of Home Confinement As Appropriate in Response to
 COVID-19 Pandemic (Mar. 26, 2020).

                                                         13
USDC IN/ND case 2:18-cr-00021-TLS-APR document 465 filed 04/30/20 page 14 of 14


         In the instant case, the Defendant has not provided a proposed release plan. In his motion

 he states that he “has a home to go to if released”; however, the Defendant has not specified

 where the home is located, who lives at the home, and what precautions the individuals living at

 the home have taken in light of the COVID-19 pandemic. The lack of a proposed release plan

 prevents the Court from conducting a full analysis and weighs against the Defendant’s release.

 3.      The Court Is Unable to Determine Whether the Defendant’s Release Would Increase
         COVID-19 Risks to Others

         The Court concludes that, based on the facts presented, it is unable to conduct a full analysis

 regarding this factor. Generally, “[a] defendant who is unable to comply with conditions of release poses

 potential risks to law enforcement officers who are already tasked with enforcing shelter-in-place orders

 in many cities and counties, pretrial services officers who come into contact with the defendant for

 supervision, and others if that individual is taken back into custody.” Clark, 2020 WL 1446895, at *7.

 The Court, due to the lack of detail provided, cannot determine whether the Defendant’s release would

 create any increased risk, outside of the general risk articulated above, of spreading COVID-19 to others.

 As such, this factor does not weigh heavily in the Court’s analysis.

                                             CONCLUSION

         The Court concludes that the Defendant has failed to demonstrate by clear and

 convincing evidence that he is unlikely to flee or pose a danger to the safety of any other person

 or the community. As such, the Court DENIES his Motion for Release on Home Detention [ECF

 No. 454] without prejudice with leave to refile based on changed circumstances. Further, the

 Court concludes that the Defendant has not shown that there are exceptional reasons why his

 detention is not appropriate. This shortcoming further justifies the Court’s denial of his Motion.

         SO ORDERED on April 30, 2020.

                                                   s/ Theresa L. Springmann
                                                   CHIEF JUDGE THERESA L. SPRINGMANN
                                                   UNITED STATES DISTRICT COURT

                                                     14
